Citation Nr: 1737832	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-30 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than June 5, 2012 for the grant of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to June 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted nonservice-connected pension benefits, effective September 4, 2012.  The Veteran disagreed with the assigned effective date.

In a September 2013 rating decision, the RO assigned an earlier effective date of June 5, 2012 for the grant of nonservice-connected pension benefits.  The Veteran continued to disagree with the effective date and perfected a timely appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that an effective date earlier than June 5, 2012 is warranted for the grant of nonservice-connected pension benefits.  In his February 2013 notice of disagreement (NOD), he suggested that pension benefits were warranted at least from July 2011 based on the evidence in his VA treatment records.  Treatment records from the Phoenix VA Medical Center (VAMC) dated from February 2007 through July 2014 are associated with the claims file.

However, the Board observes that a June 2010 RO inquiry revealed that the Veteran had applied for disability benefits from the Social Security Administration (SSA) and been denied.  Eventually, the Veteran became entitled to SSA disability benefits in August 2015.  His VA claims file does not contain information regarding the basis for the award of benefits, such as which disability(ies) rendered him unable to work.  While SSA records are not controlling for VA determinations, they may be pertinent to VA claims, including the Veteran's.  Moreover, where VA has actual notice of the existence of records held by the SSA that appear relevant to a pending claim, VA has a duty to assist by requesting those records.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  In this case, the SSA records have not been obtained, but may be pertinent to the claim on appeal for an earlier effective date for the grant of nonservice-connected pension benefits. These records should be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's disability records from the Social Security Administration, including all associated medical records.

2.  After undertaking any other development deemed appropriate, the AOJ should readjudicate whether the Veteran is entitled to an effective date earlier than June 5, 2012 for the grant of nonservice-connected pension benefits.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




